Title: From George Washington to John Sullivan, 15 January 1783
From: Washington, George
To: Sullivan, John


                        
                            
                            Dear Sir
                            Head Quarters Jany 15th. 1783
                        
                        By the Last eastern Mail I received your favor of the 30th Ulto accompanied by a Letter to Colo. Holland; I
                            made no delay in giving directions to have that Letter forwarded immediately by flagg to New York—I am Dear Sir with great regard & esteem Your Most Obdt Servt
                        
                            Go: Washington
                        
                        
                            I have received no answer to either of the other Letters.
                        
                    